 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALEX LEONARD AZEVEDO,                             No. 2:16-cv-1214 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    ALBERT SMITH, et al.,
15                       Defendants.
16

17          On October 11, 2018, the court received plaintiff’s objections to the findings and

18   recommendations (ECF No. 10) and plaintiff has since filed several other documents (ECF Nos.

19   11-13). This civil rights action was closed on August 9, 2016. ECF No. 7, 8. Any objections are

20   untimely and will not be considered. Plaintiff is advised that any further documents will be

21   disregarded and no orders will issue in response to future filings.

22   DATED: November 13, 2018

23

24

25

26

27

28
